In an action for a judicial separation, the defendant husband appeals from an order of the Supreme Court, Queens County, entered January 5, 1965, which granted the plaintiff wife’s motion to direct the defendant to pay to plaintiff $1,500 for counsel fees for services to be rendered on her behalf on appeals by her husband and herself, and to pay the cost of printing her brief. Order modified by reducing the amount of the counsel fee to $750 and by striking out the provision for payment of the cost of a printed brief. As so modified, order affirmed, without costs. The appeal of the wife was dismissed as untimely. The appeal of the husband was heard on the original papers, and the wife was directed to serve copies of a typewritten brief. After consideration of all factors, we are of opinion that the sum of $750 is ample allowance for the services of the attorney for the wife on the appeal of the husband. Nor should any allowance be made to the wife for the printing of her brief, since she had been permitted to submit her brief in typewritten form. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.